Filed 2/10/22
                       CERTIFIED FOR PUBLICATION

         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FIRST APPELLATE DISTRICT

                                DIVISION THREE


    DEBRA PAIGE,
         Plaintiff and Appellant,
                                               A159731
    v.
    SAFEWAY, INC.,                             (Sonoma County
                                               Super. Ct. No. SCV-262580)
         Defendant and Respondent.


         After slipping and falling in the crosswalk of a Safeway parking lot,
which was wet due to rain, appellant Debra Paige sued Safeway for
negligence and premises liability. She asserted that Safeway failed to
exercise due care in the manner it restriped the crosswalk several weeks
before her fall by not adopting measures that would have made the crosswalk
more slip resistant. The jury returned a defense verdict for Safeway.
         On appeal, Paige argues the trial court erroneously prohibited her from
cross-examining Safeway’s liability expert about standards promulgated by
the American Society of Testing and Materials (ASTM) with respect to safe
walking surfaces. Paige contends that Evidence Code section 721,
subdivision (b)(3) (“Section 721(b)(3)”)1 makes clear that an adverse expert
may be cross-examined about a publication established as reliable authority,
such as the ASTM standards, regardless of the expert’s consideration or


1    All statutory references are to the Evidence Code unless stated
otherwise.

                                          1
reliance on the publication in forming his or her opinions. We conclude the
trial court erroneously prohibited Paige from using the ASTM standard
during her cross-examination of Safeway’s expert based on the expert’s lack
of consideration or reliance on it. As this error was harmless, we affirm the
judgment.
                 FACTUAL AND PROCEDURAL BACKGROUND
      A.    Paige’s Slip and Fall
      At approximately 11:30 a.m. on November 13, 2017, Paige drove to the
Safeway on Fourth Street in Santa Rosa. The ground was wet due to rain.
After parking in the store lot, she headed towards the store entrance. She
was wearing flip-flops and carried a small bag over her shoulders. When
Paige reached the crosswalk in front of the store entrance, she checked for
traffic. She then took two or three steps onto the crosswalk, slipped, and fell.
Paige, who was looking down at her feet when she slipped, said “[i]t was like
slipping on ice.” Sixty years old at the time, Paige suffered severe injuries as
a result of the fall, including a fractured femur.
      B.    Earlier Restriping of Safeway Parking Lot
      About two months before Paige’s fall, Safeway contracted with Black
Diamond Paving (Black Diamond), an asphalt maintenance contractor in
business for 24 years, to restripe the markings in the parking lot, which
included the parking stalls, text legends (“slow” or “stop”), and crosswalk.
The striping work was to be completed with a single coat of traffic paint.
      According to Timothy Cheney, Black Diamond’s Director of Operations,
the company had done numerous parking lot paving and striping projects
over the years. Each year, it handled approximately 200-300 striping jobs.
For small scale jobs—those involving 20-30 parking stalls—Black Diamond
completed the striping on its own using Ennis-Flint brand traffic paint, the



                                        2
paint used for the Safeway parking lot project. Cheney stated it “is what
everybody used.” He had no concerns about the paint and considered it safe
for the project. Black Diamond had never received a customer complaint
about that traffic paint or feedback that it was slippery.
      Since it was swamped with work, Black Diamond hired Sawcor
Pavement Striping (Sawcor) as a subcontractor for the Safeway parking lot
project. Black Diamond had worked with Sawcor, which specialized in
painting parking lots, for nearly 15 years on approximately 300-400 jobs. It
had hired Sawcor for similar parking lot jobs for other retailers like Home
Depot, Walmart, Walgreens, and 7-11s throughout the Bay Area and had
never received complaints about Sawcor’s work.
      Sawcor was owned by Earl Boland, who received his contractor’s license
around 1990. Since that time, he completed nearly 10,000 striping jobs, 98%
of which were parking lots with crosswalks. This included 32 Home Depots
in Northern California, shopping malls, and school playgrounds. For all of
these projects, Boland used the same traffic paint for each element of the
parking lot: the stalls, the text legends, and crosswalks.
      On October 4, 2017—about five weeks before Paige’s fall—Sawcor
restriped the Safeway lot. The job included restriping the text legends and
the crosswalks in the parking lot with a single coat of traffic paint. Boland
was the one who decided which paint to use for the job, and he selected
Ennis-Flint traffic paint. He had no concerns about using this paint for the
job. In every job he had done for Black Diamond, including parking lots and
crosswalks for other Safeway locations, he had used the same traffic paint.
      The brochure for Ennis-Flint traffic paint stated it was suitable for
parking lots but did not specifically reference crosswalks or pedestrian
walkways. However, Boland understood the manufacturer’s reference to



                                       3
“parking lots” in its brochures to encompass all elements of a parking lot
design. He had two paint vendors, neither of whom had ever indicated
Ennis-Flint traffic paint was inappropriate for crosswalk restriping.
      Boland was familiar with another Ennis-Flint product called HotTape
and acknowledged that it could appropriately be used in a parking lot, but it
was not paint. He had never actually seen it used in a parking lot before. As
HotTape could not be used over existing paint, and the Safeway project
required him to repaint an existing parking lot, it could not be used for the
Safeway project. Boland was not aware of an antislip paint manufactured by
Watco when he completed the Safeway lot. He became aware of the Watco
product during the course of Paige’s lawsuit and learned that, at $140 per
gallon, it was more expensive than Ennis-Flint paint which ran $22 per
gallon; he had no understanding that the Watco paint was necessarily safer.
Even setting aside the cost differential, Boland would not use the Watco
paint both because it needed to be hand-rolled (more labor-intensive) and he
had no knowledge of how it would perform.
      In addition, Boland had never done a striping job which involved
adding grit or sand to the striping, nor had he ever been asked to add grit or
sand to the striping for a parking lot. He had never seen a parking lot
striping job where such grit or sand had been added. In his nearly 30 years
in the pavement striping business using Ennis-Flint traffic paint, Boland had
never heard that someone slipped and fell on the paint. Nor had he ever
received any warning from the manufacturer about potential slippery
conditions resulting from its traffic paint.
      C.    Paige’s Lawsuit
      On June 5, 2018, Paige filed suit against Safeway, alleging causes of
action for negligence and premises liability. Safeway cross-complained



                                        4
against Black Diamond for implied contractual indemnity, equitable
indemnity, and declaratory relief. Black Diamond filed a cross-complaint
against Boland dba Sawcor Pavement Striping for implied indemnity,
contribution, and declaratory relief.
             1.      Dr. Shakir Shatnawi’s Expert Deposition
      On November 7, 2019, Paige deposed Safeway’s expert, Dr. Shakir
Shatnawi and asked him about a standard for safe walking surfaces
promulgated by ASTM. This exchange also occurred at the deposition:
      Q:     Are you familiar with the ASTM?
      A:     Yes.
      Q:     And tell me a little bit about the ASTM. What is the ASTM?
      A:     The ASTM provide the standard test methods for laboratories to
follow. Many labs that do testing, they follow ASTM.
      Q:     Who generally -- well strike that. What does the ASTM do
generally?
      A:     They develop the standard methods.
      Q:     And in the scientific community, is the ASTM standards and
their methods well recognized?
      A:     Yes.
      Q:     And do you agree with me that the ASTM is generally founded on
good science and accepted in the scientific community?
      A:     Yes.2
      In excerpts from Dr. Shatnawi’s deposition included in the appellate
record, Dr. Shatnawi explained that one could follow the ASTM standard for


2      This portion of Dr. Shatnawi’s deposition is quoted in Paige’s opening
brief but does not appear to be included in the deposition testimony excerpts
in the appellate record. Safeway does not contest the accuracy of the
testimony or object to its citation.

                                        5
safe walking surfaces, but the ASTM standard did not establish the default
rule or the only method to provide safe walking surfaces to customers. Dr.
Shatnawi repeatedly rejected the notion that the ASTM established the rules
for safe walking surfaces applicable to Safeway. He stated that Safeway
should have safe walking surfaces but disagreed that Safeway had to follow
the ASTM standards in order to do so.
      On November 10, 2019, three days after Dr. Shatnawi’s deposition,
Paige withdrew her testifying expert witness and re-designated him as a
confidential consultant.
            2.      Safeway’s Motion in Limine
      On November 18, 2019, Safeway filed a motion in limine asking the
trial court to preclude Paige from introducing evidence of, referring to,
arguing, mentioning, or making any comment about the ASTM standards,
including its Standard Practice for Safe Walking Surfaces. Safeway argued
the ASTM standards were (1) inadmissible hearsay, (2) irrelevant, (3)
improper bases for cross-examining Dr. Shatnawi under section 721,
subdivision (b) because he had not relied on them and Paige had not called
any witness to testify that Safeway was required to follow the ASTM
standards or that they established the applicable standard of care, and (4)
more prejudicial than probative under section 352. According to Safeway,
permitting Dr. Shatnawi’s cross-examination with the ASTM standards
would allow the jury to conclude, incorrectly, that Safeway was required to
follow the ASTM standards and that any failure to do so was a breach of the
standard of care.
      In Paige’s written opposition, she argued that the ASTM standards fell
with the scope of permissible cross-examination of an opposing expert witness
as they were “reliable authority” within the meaning of Section 721(b)(3).



                                        6
Paige further countered that the ASTM standards were highly probative of
Safeway’s negligence and their exclusion was not warranted under section
352.
       The motion in limine was argued over two days. At the outset of the
second day, the court issued a tentative ruling granting Safeway’s motion
subject to certain qualifications. As the starting point for its analysis, the
court focused on whether the ASTM standard was established to be “reliable
authority” under Section 721(b)(3), and stated, “[A]rguably, from the
questioning by [Paige’s counsel] at [Dr. Shatnawi’s] deposition, arguably, that
has been satisfied.” The court then observed that a Law Revision
Commission Comment for section 721, subdivision (b) provided that
“ ‘subdivision (b) does not permit cross-examination of an expert witness on
scientific, technical, or professional works not referred to, considered, or relief
on by him.’ ” The court cited another Law Revision Commission Comment,
which “caution[ed] the [c]ourts and counsel”: “ ‘However, a rule permitting
cross-examination on a technical treatise not considered by the expert would
permit the cross[-]examiner to utilize this opportunity not for its ostensible
purpose to test the expert’s opinion, but to bring before the trial of fact the
opinions of absentee authors without the safeguard of cross-examination.’ ”
These comments persuaded the court that even if the ASTM standards were
established to be reliable authority, Paige was still foreclosed from cross-
examining the expert about the content of any such publication not relied
upon by the expert and for which there could be no cross-examination. Based
on its analysis, the court allowed Paige to cross-examine Dr. Shatnawi on his
awareness of the ASTM standards without mentioning the content of those
standards.




                                        7
      The court explained its tentative decision as follows: “[Paige’s counsel]
will be allowed to ask [Dr. Shatnawi] if he is familiar with [the ASTM
standard], and be able to ask, does he recognize [the standard] as the
example questions. Do you know about this study? Are you aware of this
publication? Yes or no. [¶] But then, I’m going to grant [Safeway’s] Motion
in Limine that there will be no reference to any of the content of the [ASTM]
guidelines, because there has been no affirmative showing to meet the
necessary requirements and to address the cautions and concerns about
using this to bring in testimony when there’s not an ability for cross-
examination, because, again, to bring before the trier of fact and to, again,
violate the safeguards, and that to allow a cross-examination without the
safeguards, so that the cross-examiner’s questions must not and cannot
reflect the content or tenor of the material, even if the expert’s aware of it.”
The court stated it would reconsider its ruling if Dr. Shatnawi testified
differently at trial than what he testified to at deposition. After further
argument, the court adopted its tentative decision as the ruling of the court.
            3.     Dr. Shatnawi’s Trial Testimony
      At trial, Dr. Shatnawi, who had been jointly retained by Safeway, Black
Diamond, and Sawcor, was designated an expert in the field of transportation
and traffic engineering and parking lot design and material selection. By
way of background, he earned a Ph.D. in civil engineering with an emphasis
on transportation engineering, and a master’s degree in engineering with an
emphasis on construction engineering. For 20 years, he worked for the
California Department of Transportation (Caltrans) on highway design,
pavement design, materials, construction, specifications, guidelines, and
manuals. His decades of experience encompassed parking lot design,
including the striping of roadways and parking lots and the design and



                                        8
materials selected for such projects. He had expertise in selection of
materials to use for pavement, asphalt, and other surfaces. After he retired
from Caltrans in 2010, he began his private consulting business and also
taught undergraduate courses in transportation and highway engineering.
      Dr. Shatnawi reviewed discovery materials and paint brochures,
inspected the parking lot at issue, and utilized his own education, experience
and knowledge in formulating his opinions. He understood the paint used for
the restriping of the Safeway lot was Ennis-Flint traffic paint, which the
manufacturer indicated was appropriate for parking lots. When a
manufacturer says that its paint is appropriate for parking lots it
encompasses all the various marking in a parking lots: the vehicle stalls,
speed bumps, the disabled parking sections, directional arrows, “slow” or
“stop” directives, as well as crosswalks. A striping paint that could cause
slips would not be recommended for parking lots given they are a place where
people walk. He had never designed a parking lot which called for a different
paint to be used for the various elements.
      Based on his education and experience, his review of materials, and his
inspection of the parking lot, it was Dr. Shatnawi’s opinion that the Ennis-
Flint traffic paint used to restripe the crosswalk in the Safeway parking lot
was safe, reasonable, and appropriate. He acknowledged there were
additives such as sand, grit, or glass beads that could be added to paint to
increase the friction of a smooth surface, but opined that it was not necessary
to add any of these materials to the Ennis-Flint traffic paint used to restripe
the Safeway parking lot and crosswalk. A combination of elements or
materials—that is, the texture of the surface as well as the traction of the tire
or body moving on the surface—worked to achieve a slip resistant surface.
The surface texture was “the most important part” of ensuring that a



                                       9
roadway or pavement is slip resistant. He added that an asphalt pavement is
a surface with texture that makes it slip resistant. Dr. Shatnawi
acknowledged that Safeway could have used a different product, such as
Ennis-Flint HotTape or Watco antislip traffic paint. However, the fact that
other products could have been used did not mean using Ennis-Flint traffic
paint was inappropriate or unreasonable for the Safeway parking lot job.
      Boland’s testimony that he had used Ennis-Flint traffic paint for this
type of parking lot restriping job for three decades without any such additives
was significant to Dr. Shatnawi’s opinion. The absence of any complaint
indicated “no issues related to slipperiness of this paint.” Based on materials
he reviewed, Dr. Shatnawi further understood that there were no other falls
on the crosswalk from Sawcor’s initial restriping through his work on the
case, which encompassed the rainy seasons in 2017 and 2018. He opined that
the crosswalk was not slippery when wet. He also opined that certain flip-
flops which are “usually foamy, slippery” have no traction and would be
slippery and not reasonable to wear in the rain.
      On cross-examination, Dr. Shatnawi explained that he was not sure
whether Safeway did anything to determine whether the crosswalk was slip
resistant. He had no record from Safeway concluding the crosswalk was slip
resistant and had not reviewed any information showing testing on the
crosswalk to determine whether it was slip resistant, nor had he conducted
such tests. He agreed that nowhere in the Ennis-Flint traffic paint product
literature did the manufacturer state the paint was “antislip” or “slip
resistant.” He acknowledged that one reasonable way for Safeway to protect
its customers from slipping on wet painted crosswalks was to use slip
resistant traffic paint, but could not say that Safeway did not do that with
respect to the crosswalk at issue and the paint used. He was aware that



                                      10
Ennis-Flint marketed another product specifically for pedestrian crosswalks
but again noted that, according to its manufacturer, the paint used in the
Safeway lot was appropriate for parking lots. Dr. Shatnawi also recognized
that sand or grit could have been added to the paint to increase friction in the
crosswalk or that a specific antislip paint could have been used. He was not
asked about the ASTM or any ASTM standard by Paige’s counsel.
            4.     Verdict and Appeal
      The jury returned a defense verdict for Safeway, and judgment was
entered in Safeway’s favor. This appeal followed.
                                  DISCUSSION
      Paige argues the trial court committed prejudicial error under Section
721(b)(3) by precluding cross-examination of defense expert Dr. Shatnawi
regarding the content of the ASTM Standard Practice for Safe Walking
Surfaces.
      A.    Forfeiture
      Safeway asserts Paige forfeited her claim of error by failing to ask the
foundational questions provided by the court and by failing to renew her
argument during trial. We disagree.
      For this argument, Safeway relies on the rule stated in People v.
Holloway (2004) 33 Cal.4th 96 (Holloway), that “[a] tentative pretrial
evidentiary ruling, made without fully knowing what the trial evidence would
show, will not preserve the issue for appeal if the appellant could have, but
did not, renew the objection or offer of proof and press for a final ruling in the
changed context of the trial evidence itself.” (Id. at p. 133.) Safeway also
cites People v. Ennis (2010) 190 Cal.App.4th 721, 735 (Ennis) for its assertion
that a litigant forfeits a claim that the trial court improperly limited expert
testimony “by failing to pursue the matter after the court indicate[s] a



                                       11
tentative decision not to allow [the evidence].” (Id. at p. 735.) Under these
authorities, Safeway notes the trial court told Paige’s counsel at the outset of
trial that the in limine ruling was “subject to change” and it would be willing
to re-evaluate the ruling during trial. Safeway argues that Paige’s counsel’s
decision to not ask Dr. Shatnawi foundational questions approved by the
court to lay a foundation to cross-examine him about the ASTM standards or
to revisit its ruling forfeited her claim.
        However, and critically, both Holloway and Ennis involved tentative
evidentiary rulings. In Holloway, supra, 33 Cal.4th 96, the court’s rule
expressly stated “a tentative pretrial evidentiary ruling” would not preserve
the issue for appeal. (Id. at p. 133, emphasis added.) Ennis, supra, 190
Cal.App.4th 721, also involved a ruling that was not yet final. There, Ennis’s
counsel sought admission of certain expert testimony and asked the court to
pursue the matter further the following day after there had been three
discussions about the evidence. (Id. at p. 735.) The court agreed but Ennis’s
counsel did not pursue the issue the next day. (Ibid.) The appellate court
explained that the trial court had “made clear it had not [finished its
consideration of the issue], and explicitly agreed to hear further argument on
the issue the next day.” (Id. at p. 736.) However, the next day, Ennis
apparently choose not to pursue the issue further and limited his questioning
of the expert to other matters. (Id. at p. 735.) Since it was Ennis—and not
the court—who abandoned the issue, he forfeited his claim of error. (Id. at p.
736.)
        Here, in contrast, the trial court had issued a final ruling on Safeway’s
motion in limine that Dr. Shatnawi could not be cross-examined about the
content of any ASTM standard. At the outset of the second day of argument
on the motion, the trial court announced a tentative and, after allowing for



                                         12
additional argument, the court made clear that it was adopting its tentative
as the final decision of the court. It was unequivocal that such cross-
examination on the content of the ASTM standard would not be allowed
because Dr. Shatnawi had not considered or relied on the ASTM in
formulating his opinion. Since the court’s in limine ruling was not tentative,
neither Holloway or Ennis applies. Further, the court’s willingness to revisit
its ruling did not undermine the finality of the court’s ruling. The possible
revisiting was contingent on Dr. Shatnawi testifying differently at trial as
compared to his deposition testimony, and imposed an uncertain condition
precedent for the court’s reconsideration. This did not revert the court’s
ruling on the in limine motion to a tentative decision.
      Accordingly, there has been no forfeiture for the reasons Safeway
asserts, and we proceed to Paige’s claims of errors.
      B.    Standard of Review
      The parties dispute the applicable standard of review. Paige contends
that this appeal tenders a question of law to be reviewed de novo as the trial
court’s ruling on Safeway’s motion in limine was based entirely on a question
of statutory interpretation, namely, whether Section 721(b)(3) allows an
expert to be cross-examined about the content or tenor of a publication
established as reliable authority even if the expert has not considered or
relied upon that publication in formulating his or her opinion. Safeway
maintains the trial court’s evidentiary ruling was a matter of judicial
discretion regarding whether the ASTM Standard Practice for Safe Walking
Surfaces was shown to be sufficiently reliable so as to permit it to be used on
cross-examination and thus should be reviewed under an abuse of discretion
standard.




                                      13
      We need not resolve this dispute. As explained below, under either
standard we conclude the court erred in limiting Paige’s cross-examination of
Dr. Shatnawi on the basis that he had not considered or relied on the ASTM
standard in forming his opinions, but the error was harmless.
      C.    Section 721(b)(3)
      Paige argues that the plain language of Section 721(b)(3)
unambiguously allows a party to cross-examine an adverse expert about the
content and tenor of a publication—regardless of whether the expert referred
to, considered, or relied upon it in reaching his or her opinions—as long as
the publication has been established to be reliable authority. She contends
that under Section 721(b)(3) she should have been allowed to cross-examine
Dr. Shatnawi about the ASTM Standard Practice for Safe Walking Surfaces.
            1.    Statutory Analysis
      This case appears to present issues of first impression regarding the
interpretation of Section 721(b)(3).
      “ ‘ “When we interpret a statute, ‘[o]ur fundamental task . . . is to
determine the Legislature’s intent so as to effectuate the law’s purpose. We
first examine the statutory language, giving it a plain and commonsense
meaning. We do not examine that language in isolation, but in the context of
the statutory framework as a whole in order to determine its scope and
purpose and to harmonize the various parts of the enactment. If the
language is clear, courts must generally follow its plain meaning unless a
literal interpretation would result in absurd consequences the Legislature did
not intend. If the statutory language permits more than one reasonable
interpretation, courts may consider other aids, such as the statute’s purpose,
legislative history, and public policy.’ [Citation.] ‘Furthermore, we consider
portions of a statute in the context of the entire statute and the statutory



                                       14
scheme of which it is a part, giving significance to every word, phrase,
sentence, and part of an act in pursuance of the legislative purpose.’ ” ’ ”
(Meza v. Portfolio Recovery Associates, LLC (2019) 6 Cal.5th 844, 856–857.)
      With these principles in mind, we begin by examining the language of
Section 721, subdivision (b), which states in its entirety: “If a witness
testifying as an expert testifies in the form of an opinion, he or she may not
be cross-examined in regard to the content or tenor of any scientific,
technical, or professional text, treatise, journal, or similar publication unless
any of the following occurs: [¶] (1) The witness referred to, considered, or
relied upon such publication in arriving at or forming his or her opinion. [¶]
(2) The publication has been admitted in evidence. [¶] (3) The publication
has been established as a reliable authority by the testimony or admission of
the witness or by other expert testimony or by judicial notice. [¶] If
admitted, relevant portions of the publication may be read into evidence but
may not be received as exhibits.” (§ 721, subd. (b)(1)-(3).)
      Thus, Section 721(b)(3) sets forth three statutorily enumerated
situations in which an expert may be cross-examined about the content or
tenor of a publication. Since the statutory language prefaces these three
situations with the language “unless any of the following occurs,” each
situation serves as an independent basis for use of a publication on cross-
examination. (Italics added.) The first situation is when the expert has
referred to, considered, or relied upon the publication to reach his or her
opinion. (§ 721, subd. (b)(1).) The second situation is when the publication
has been admitted into evidence. (§ 721, subd. (b)(2).) The third situation, at
issue here, allows for an adverse expert to be cross-examined about the
content or tenor of a publication when it has been “established as a reliable
authority.” (§ 721, subd. (b)(3).)



                                       15
      The plain language of Section 721(b)(3) unambiguously allows a party
to cross-examine an adverse expert about the content and tenor of a
publication so long as the publication has been established as a reliable
authority. For a publication to be the basis for cross-examination under
Section 721(b)(3), the statute does not require the expert to have referred to,
considered, or relied on the publication in forming his or her own opinion in
order to be cross-examined about its content. There is no indication in
Section 721(b)(3) or in section 721, subdivision (b) generally that use of a
publication established to be reliable authority is subject to any of the
requirements in subdivisions (b)(1) or (b)(2). Accordingly, the trial court
erred in ruling such consideration or reliance by the expert was necessary.
      Although we need not go further because the statutory language is
unambiguous, we will “look to legislative history to confirm our plain-
meaning construction of [the] statutory language.” (Hughes v. Pair (2009) 46
Cal.4th 1035, 1046.) Here, the legislative history leaves no doubt that
Section 721(b)(3) was intended to allow a party to cross-examine an adverse
expert about any publication that has been established as a reliable
authority, whether or not the expert referred to, considered, or relied on that
publication for his or her opinion.3
      As originally enacted in 1965, section 721 read as follows: “If a witness
testifying as an expert testifies in the form of an opinion, he may not be cross-
examined in regard to the content or tenor of any scientific, technical, or
professional text, treatise, journal, or similar publication unless:” (1) The
witness referred to, considered, or relied upon such publication in arriving at


3      Paige requested judicial notice of the following legislative materials: (1)
Senate Bill 73, as amended May 1, 1987; (2) the Senate Judiciary Committee
bill analysis for Senate Bill 73; and (3) the chaptered version of Senate Bill
73. We granted the unopposed request.

                                        16
or forming his opinion; or (2) Such publication has been admitted in evidence.
(Former § 721.) Thus, the original version of section 721 only allowed an
opposing expert to be cross-examined on a publication in these two
circumstances and provided no means for a party to cross-examine an
adverse expert on a publication absent the expert’s consideration or reliance
on it, or its admission into evidence.
      In 1997, however, the State Bar of California sponsored a proposal as
part of Senate Bill 73 (SB 73) that section 721, subdivision (b) be amended to
permit cross-examination of expert witnesses on the content of a publication
if it has been established as a reliable authority.
      The Legislative Counsel’s digest for SB 73 noted that “[e]xisting law
[did] not permit cross-examination of an expert witness on the contents of
texts, treatises, journals, or similar publications unless the witness has
referred to, considered, or relied upon publication in forming his or her
opinion, or the publication has been already admitted into evidence” and that
SB 73 “would permit cross-examination of expert witnesses on the contents of
a publication if it has been established as a reliable authority.” (Legis.
Counsel’s Dig., Sen. Bill No. 73 (1997–1998 Reg. Session).)
      In particular, SB 73 proposed that section 721 be amended to add the
following italicized provisions: “(b) If a witness testifying as an expert
testifies in the form of an opinion, he or she may not be cross-examined in
regard to the content or tenor of any scientific, technical, or professional text,
treatise, journal, or similar publication unless any of the following occurs: [¶]
(1) The witness referred to, considered, or relied upon such publication in
arriving at or forming his or her opinion; [¶] (2) The publication has been
admitted in evidence. [¶] (3) The publication has been established as a
reliable authority by the testimony or admission of the witness or by other



                                         17
expert testimony or by judicial notice. [¶] If admitted, relevant portions of the
publication may be read into evidence but may not be received as exhibits.
(Sen. Bill No. 73 (1997–1998 Reg. Session).) The newly proposed subdivision
(b)(3) is the provision by which Paige sought to introduce the ASTM standard
and the one at issue in this appeal.
      In its bill analysis for this amendment, the Senate Judiciary
Committee explained: “Under current law, an expert witness may not be
cross-examined on the contents of a learned treatise unless the witness has
referred to, considered, or relied upon the treatise in forming his or her
opinion, or the treatise has already been admitted into evidence. ‘Yet,’
proponents for the proposed change contend, ‘it may be precisely those
reliable authorities the expert has not considered that will provide the best
cross-examination of that expert.’ ” (Sen. Com. on Judiciary, Analysis of Sen.
Bill No. 73 (1997–1998 Reg. Sess.) May 13, 1997.) The bill analysis observed,
“Proponents [of the amendment] contend that current law encourages
gamesmanship by allowing ‘pseudo’ experts to testify as to a matter and
avoid questioning on how his views differ from reliable treatises simply by
ignoring the existence of the more learned but contrary treatises.” (Ibid.)
      The bill analysis further provided: “Sponsored by the State Bar, this
provision substantially adopts Rule 803(18) of the Federal Rules of Evidence4
to permit the use of published treatises and other similar publications ‘which
are established as reliable authority by the testimony or admission of the


[4]   Federal Rule of Evidence 803(18) sanctions as an exception to the
hearsay rule the admission of “a statement contained in a treatise, periodical,
or pamphlet” if “(A) the statement is called to the attention of an expert
witnesses on cross-examination or relied on by the expert on direct
examination; and (B) the publication is established as a reliable authority by
the expert’s admission or testimony, by other expert’s testimony, or by
judicial notice.” (Fed. R. Evid. 803(18).)

                                       18
witness or by other expert testimony or by judicial notice,’ to be used to cross-
examine an expert witness, whether or not the expert has himself or herself
referred to it. The requirement that the treatise be established as reliable
authority, states the Bar, ‘ensures that outdated or otherwise unreliable
treatises will not be used inappropriately to discredit an expert’s opinion.’ ”
(Sen. Com. on Judiciary, Analysis of Sen. Bill No. 73 (1997–1998 Reg. Sess.)
May 13, 1997, emphasis added.)
      In the State Bar’s view, SB 73 “would . . . allow the expert’s opinion to
be cross-examined against learned treatises if the expert testifies contrary to
well-accepted treatises. It would also tend to reduce litigation costs by
permitting recognized and learned treatises to be used to counter opposing
expert opinions through cross-examination, thereby, reducing the time and
expense of having to call another expert to battle the opposing expert to
establish a position which is consistent with established thought.” (Sen.
Com. on Judiciary, Analysis of Sen. Bill No. 73 (1997–1998 Reg. Sess.) May
13, 1997.)
      SB 73’s legislative history reinforces that the trial court erred in ruling
that Paige could not cross-examine Dr. Shatnawi on the content of the ASTM
standards because he had not referred to, considered, or relied on them in
formulating his opinion. The Legislative Counsel’s Digest and committee bill
analysis express an intent to expand existing law that limited party’s cross-
examination of an opposing excerpt to only those publications considered or
relied upon by the expert or admitted into evidence. The legislative materials
also underscore the legislative intent that publications established to be
reliable authorities can be used to cross-examine an adverse expert “whether
or not the expert has himself or herself referred to it.” (Sen. Com. on
Judiciary, Analysis of Sen. Bill No. 73 (1997–1998 Reg. Sess.) May 13, 1997.)



                                       19
Thus, an expert’s reference to, consideration, or reliance on a publication is
not required for the expert to be cross-examined on it as long as the
publication was established to be reliable authority.
      At trial, Safeway argued that permitting Dr. Shatnawi’s cross-
examination with the ASTM standards was improper because he did not rely
on the standards in forming his opinion. On appeal, Safeway no longer
appears to dispute this statutory analysis, stating it “does not dispute that
[S]ection 721(b)(3) allows an expert to be cross-examined regarding a
publication where the statutory requirements are met.” As such, we need not
discuss Section 721(b)(3)’s statutory analysis any further.
            2.    “Reliable Authority”
      We must next consider whether the ASTM standard on safe walking
surfaces constituted “reliable authority” within the meaning of Section
721(b)(3). As noted, ante, under Section 721(b)(3) a party may cross-examine
an adverse expert witness with a publication that has been “established as
reliable authority by the testimony or admission of the witness or by other
expert testimony or by judicial notice.” (§ 721, subd. (b)(3).) Accordingly, the
statute provides three means by which a party may establish a publication to
be “reliable authority:” (1) by the testimony or admission of the witness; (2)
by other expert testimony; or (3) by judicial notice.
      Paige contends that the ASTM standard was established as reliable
authority by the first means, Dr. Shatnawi’s own testimony.5 The parties
have not cited any California law discussing the type of witness testimony or
admission establishing a publication as “reliable authority” under Section


5
      There is no basis to establish the ASTM standard as reliable authority
based on the testimony of another expert or by judicial notice. There is no
testimony in the record from any other expert besides Dr. Shatnawi. Indeed,
weeks before trial began, Paige withdrew her own expert.

                                       20
721(b)(3). Since Section 721(b)(3) adopted the learned treatise exception to
the hearsay rule contained in Federal Rules of Evidence section 803(18), we
look to federal case law construing that provision. (See Sen. Com. on
Judiciary, Analysis of Sen. Bill No. 73 (1997–1998 Reg. Sess.) May 13, 1997.)
In Meschino v. North American Drager, Inc. (1st Cir. 1988) 841 F.2d 429, the
court considered whether the contents of all issues in a periodical could be
introduced under Rule 803(18) by testimony that the magazine was highly
regarded. (Id. at p. 434.) The court explained, “Mere publication cannot
make them automatically reliable authority. The price of escape from cross-
examination is a higher standard . . . . The words have a serious meaning,
such as recognition of the authoritative stature of the writer, or affirmative
acceptance of the article itself in the profession.” (Ibid.) Here, Dr. Shatnawi
testified at deposition that the ASTM is a well-recognized international
standards organization whose views are generally accepted in the scientific
community. This testimony sufficiently established that the ASTM standard
was a reliable authority.6
      Safeway argues Dr. Shatnawi’s deposition testimony “did not establish
that the ASTM standards were authoritative or reliable for purposes of cross-
examination.” In Safeway’s view, Dr. Shatnawi’s testimony was deficient


6
      As noted, ante, this portion of Dr. Shatnawi’s deposition qualifying the
ASTM standard as “reliable authority” does not appear to be included in the
deposition testimony excerpts in the appellate record. It was Paige’s
obligation to present an adequate record for appellate review (Ballard v.
Uribe (1986) 41 Cal.3d 564, 574), absent which we presume the judgment is
correct. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) However, even
without the cited excerpts, there is enough in the record for us to evaluate
Paige’s contentions. The record shows that the trial court presumed that the
ASTM was established to be reliable authority based on Dr. Shatnawi’s
deposition testimony. Further, Safeway does not contest the accuracy of Dr.
Shatnawi’s quoted testimony or object to its citation.

                                       21
because Paige “never specifically asked [him] if the ASTM standards were
reliable or authoritative” and because Dr. Shatnawi repeatedly stated they
were not mandatory and Safeway was not obligated to follow them,
undercutting any showing of their “authoritative[ness].” Paige was not
required to ask Dr. Shatnawi directly whether the ASTM standards were
reliable or authoritative to elicit testimony establishing them to be reliable
authority. Nor did it matter that Dr. Shatnawi testified that the ASTM
standard for safe walking surfaces was not mandatory for Safeway. Safeway
provides no authority for its view that a publication’s content must impose
mandatory rules on a defendant for it to constitute reliable authority. As
Section 721(b)(3)’s plain language does not impose this requirement and the
legislative history of Section 721(b)(3) does not support this view, we reject
the argument.
      Accordingly, Dr. Shatnawi’s deposition testimony containing his
acknowledgement that ASTM standards are founded on good science, well-
recognized and accepted in the scientific community, was sufficient to
establish the ASTM standard to be reliable authority under Section 721(b)(3).
      D.    Harmless Error
      As the court’s erroneous construction of Section 721(b)(3) did not result
in harm, we affirm the judgment.
      An evidentiary ruling will not be reversed if there is no showing that
excluding the evidence resulted in a miscarriage of justice. (§ 353, subd. (b);
see also Code of Civ. Proc., § 475 [“[n]o judgment, decision, or decree shall be
reversed or affected by reason of any error, ruling, instruction, or defect,
unless it shall appear from the record that such error, ruling, instruction, or
defect was prejudicial, and also that by reason of such error, ruling,
instruction, or defect, the said party complaining or appealing sustained and



                                       22
suffered substantial injury, and that a different result would have been
probable if such error, ruling, instruction, or defect had not occurred or
existed”].) “In civil cases, a miscarriage of justice should be declared only
when . . . it is reasonably probable that a result more favorable to the
appealing party would have been reached in the absence of the error.”
(Huffman v. Interstate Brands Corp. (2004) 121 Cal.App.4th 679, 692.)
Prejudice from error is never presumed but must be affirmatively
demonstrated by the appellant. (Hernandez v. County of Los Angeles (2014)
226 Cal.App.4th 1599, 1616.)
      Here, we are not persuaded that the trial court’s error was prejudicial.
Paige presented no evidence that any ASTM standard was compulsory in
order to establish the standard of care. She presented no evidence that
Safeway’s decision to not adhere to certain provisions in the ASTM standard
was a substantial factor in causing her fall. She had no expert testify that
the crosswalk was, in fact, not slip resistant, and there is no indication in the
record that she had performed an inspection or test of the crosswalk.
Further, Paige presented no expert or other witness to testify that, had
Safeway followed the ASTM standard, she would not have fallen.
      Meanwhile, Safeway presented ample evidence to support the jury
verdict and that the paint used in the crosswalk was safe and appropriate.
Safeway presented the testimony of Timothy Cheney, Black Diamond’s
Director of Operations, and Sawcor’s owner, Earl Boland, who together had
decades of experience striping and restriping parking lots for major retailers
throughout the Bay Area. Cheney testified that Ennis-Flint traffic paint was
what “everybody used,” and that Black Diamond completed 200-300 striping
jobs per year with the paint without complaint. Boland, who had been doing
striping work for close to 30 years, testified that he had used the same Ennis-



                                       23
Flint traffic paint in approximately 10,000 jobs without issue. Their
testimony supported the view that using Ennis-Flint traffic paint was
reasonable method for striping all elements in a parking lot, including
crosswalks, and for providing a slip resistant walking surface.
      Further, while acknowledging Safeway’s responsibility to provide safe
walking surfaces for its customers, Dr. Shatnawi, the trial’s sole testifying
expert with two decades of Caltrans experience on roadways and parking
lots, stated that the Ennis-Flint traffic paint was safe, reasonable, and
appropriate for use on the parking lot crosswalk. He also stated that it was
not necessary to add sand or grit to the paint to restripe the crosswalk, and
that the texture of the parking lot surface contributed to making it slip
resistant.
      Discussing the “substantial factor” standard for causation, Paige
asserts that the “question with respect to causation is simply whether as a
matter of ordinary experience,” Safeway’s alleged failure to follow the ASTM
guideline as to making painted crosswalks slip resistant “might be expected
to result in someone like [Paige] slipping on the wet painted crosswalk when
it rains.” While Paige concludes that Safeway’s purported failure to follow
the ASTM was a substantial factor in causing her injury, it is not readily
apparent that a jury would have made that inference based on Dr.
Shatnawi’s testimony. As Paige points out, the ASTM standard she sought to
use recommended the use of an abrasive addition, cross-cut grooving,
texturing, or other appropriate means to render the painted surface of
walkways slip resistant when wet conditions are reasonably foreseeable.
(Emphasis added.) Dr. Shatnawi testified that the texture of the asphalt
surface made it slip resistant and, thus, the jury could have also reasonably




                                       24
inferred that the texture of the surface comprised “other appropriate means”
to help make the crosswalk slip resistant.
      Further, responding to the ample evidence that Safeway’s use of Ennis-
Flint traffic paint for the crosswalk met industry standards, Paige asserts
that “[t]his case was far from a slam dunk for Safeway.” She argues that
Safeway’s evidence established at most Safeway’s conformity with the
industry standard but that such conformity was not conclusive on the issue of
whether the defendant exercised due care. She contends, “Had the jury
known that an international standards organization (the ASTM) has
promulgated a standard practice for safe walking surfaces which recommends
the use of an abrasive additive, cross-cut grooving, texturing, or other
appropriate means to render the painted surface of walkways slip resistant
when wet conditions are reasonably foreseeable, there is a reasonable chance
the jury would have concluded it was unreasonable for Safeway not to
implement such measures when it repainted the lines of the subject
crosswalk.” We are not persuaded. Again, based on Dr. Shatnawi’s
testimony, the jury could have also concluded that Safeway had taken
appropriate measures to make its crosswalk slip resistant. In addition, the
absence of any evidence that following the ASTM was required—and Dr.
Shatnawi’s likely testimony that it was not—makes Paige’s assessment of
what the jury would have concluded had it known about the ASTM even more
tenuous.
      Accordingly, we conclude that it is not reasonably probable that a
result more favorable to Paige would not have been reached in the absence of
the trial court’s erroneous evidentiary ruling.7


7     Because we find the error was harmless, we do not need to consider the
other grounds Safeway asserts for excluding the evidence.

                                       25
                              DISPOSITION
     The judgment is affirmed. The parties are to bear their own costs on
appeal.




                                    26
                                      _________________________
                                      Petrou, J.


WE CONCUR:


_________________________
Fujisaki, Acting P.J.


_________________________
Rodríguez, J.




Paige v. Safeway, Inc./A159731


                                 27
Trial Court:   Sonoma County Superior Court

Trial Judge:   Hon. Patrick Broderick

Counsel:       Law Offices of Tiffany J. Gates, Tiffany J. Gates; Abbey,
               Weitzenberg, Warren & Emery, Michael D. Green and
               Scott R. Montgomery, for Plaintiff and Appellant.

               Tate & Associates, Lauren E. Tate and Rachel H. Leonard,
               for Defendant and Respondent.




                                   28